Name: Commission Regulation (EC) NoÃ 238/2009 of 19Ã March 2009 fixing the maximum buying-in price for butter for the first individual invitation to tender within the tendering procedure opened by Regulation (EC) NoÃ 186/2009
 Type: Regulation
 Subject Matter: trade policy;  prices;  processed agricultural produce
 Date Published: nan

 20.3.2009 EN Official Journal of the European Union L 74/29 COMMISSION REGULATION (EC) No 238/2009 of 19 March 2009 fixing the maximum buying-in price for butter for the first individual invitation to tender within the tendering procedure opened by Regulation (EC) No 186/2009 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43, in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 186/2009 (2) has opened buying-in of butter by a tendering procedure for the period expiring on 31 August 2009, in accordance with the conditions provided for in Commission Regulation (EC) No 105/2008 of 5 February 2008 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter (3). (2) In the light of the tenders received in response to individual invitations to tender, a maximum buying-in price is to be fixed or a decision to make no award is to be taken, in accordance with Article 16(2) of Regulation (EC) No 105/2008. (3) In the light of the tenders received for the first individual invitation to tender, a maximum buying-in price should be fixed. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 For the first individual invitation to tender for the buying-in of butter within the tendering procedure opened by Regulation (EC) No 186/2009, in respect of which the time limit for the submission of tenders expired on 17 March 2009, the maximum buying-in price shall be EUR 220,00/100 kg. Article 2 This Regulation shall enter into force on 20 March 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 64, 10.3.2009, p. 3. (3) OJ L 32, 6.2.2008, p. 3.